Case 5:20-cv-01875-JWH-SP Document 23 Filed 11/20/20 Page 1 of 1 Page ID #:497



                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                                    CIVIL MINUTES -
                                       GENERAL

  Case No.        EDCV 20-01875-JWH (SPx)                                     Date   November 20, 2020
  Title     Juan Calderon v. Physicians for Healthy Hospitals, Inc., et al.


  Present: The Honorable           JOHN W. HOLCOMB, UNITED STATES DISTRICT JUDGE
      Irene Vazquez / Noe U. Ponce                                            Miriam Baird
                 Deputy Clerks                                                Court Reporter
    Attorney(s) Present for Plaintiff(s):                         Attorney(s) Present for Defendant(s):
       Branden Caroline Hamilton                                            Jason A. Fischbein
                                                                         David Enrique Amaya
                                                                       Brittany Marie Wunderlich




Proceedings:         VIDEO HEARING RE: MOTION TO REMAND [12]


       Counsel state their appearances. The Court confers with counsel and hears
 oral argument. The Court takes the matter under submission.


          IT IS SO ORDERED.




                                                                                                   Time: 00:24
                                                                                     Initials of Preparer: iv/np
